Name: Council Regulation (EC, ECSC, Euratom) No 620/1999 of 22 March 1999 adjusting the daily subsistence allowance rates for officials on mission within the European territory of the Member States laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration
 Date Published: nan

 EN Official Journal of the European Communities24. 3. 1999 L 78/1 (in euro) I II III Member States Grades A1 to A3 and LA3 Grades A4 to A8, LA4 to LA8 and category B Other companies I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 620/1999 of 22 March 1999 adjusting the daily subsistence allowance rates for officials on mission within the European territory of the Member States laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, ECSC, Euratom) No 2762/98 (2), and in particular Article 13 of Annex VII to the Staff Regulations and Articles 22 and 67 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas the rates of daily subsistence allowance for officials on mission should be adjusted in order to take account of the changes in prices and exchange rates recorded since 1991 in the different mission locations within the European territory of the Member States, HAS ADOPTED THIS REGULATION: Article 1 Article 13 of Annex VII to the Staff Regulations shall be amended as follows: 1. The scale in paragraph 1(a) shall be replaced by the following: Belgium 84,06 149,63 138,47 Denmark 91,70 179,28 165,82 Germany 74,14 127,10 117,63 Greece 66,04 113,19 104,74 Spain 68,89 141,30 130,76 France 72,58 130,29 120,60 Ireland 80,94 165,20 152,73 Italy 60,34 129,82 120,10 Luxembourg 82,00 143,48 132,65 Netherlands 78,26 147,69 136,66 Portugal 68,91 142,98 132,30 United Kingdom 86,89 199,21 184,31' (1) OJ L 56, 4. 3. 1968, p. 1. (2) OJ L 346, 22. 12. 1998, p. 1. EN Official Journal of the European Communities 24. 3. 1999L 78/2 2. The first sentence in paragraph 2 shall be replaced by the following: 2. In addition to the rates set out in column I of the foregoing scale, the hotel bill covering room, service and taxes, but excluding breakfast, shall be reimbursed up to a maximum of:  EUR 117,08 for Belgium,  EUR 148,07 for Denmark,  EUR 97,03 for Germany,  EUR 99,63 for Greece,  EUR 126,57 for Spain,  EUR 97,27 for France,  EUR 139,32 for Ireland,  EUR 114,33 for Italy,  EUR 106,92 for Luxembourg,  EUR 131,76 for Netherlands,  EUR 124,89 for Portugal,  EUR 149,03 for United Kingdom.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1999. For the Council The President G. VERHEUGEN